UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02277 Value Line Income And Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/12 is included with this Form. Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) September 30, 2012 Shares Value COMMON STOCKS (61.8%) CONSUMER DISCRETIONARY (6.8%) Brinker International, Inc. $ Coach, Inc. Comcast Corp. Class A DIRECTV * Genuine Parts Co. Home Depot, Inc. Johnson Controls, Inc. Las Vegas Sands Corp. Lowe’s Cos, Inc. McDonald’s Corp. Staples, Inc. (1) Target Corp. Time Warner Cable, Inc. TJX Companies, Inc. (The) Walt Disney Co. (The) CONSUMER STAPLES (7.4%) Coca-Cola Co. (The) ConAgra Foods, Inc. CVS Caremark Corp. Dr. Pepper Snapple Group, Inc. General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Ingredion, Inc. JM Smucker Co. (The) Kroger Co. (The) PepsiCo, Inc. Procter & Gamble Co. (The) Safeway, Inc. (1) Sanderson Farms, Inc. (1) Sysco Corp. Wal-Mart Stores, Inc. Walgreen Co. ENERGY (6.9%) Boardwalk Pipeline Partners L.P. Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling, Inc. Ensco PLC Class A Enterprise Products Partners L.P. Exxon Mobil Corp. Hess Corp. Marathon Petroleum Corp. Phillips 66 Royal Dutch Shell PLC ADR (1) Schlumberger Ltd. Total S.A. ADR TransCanada Corp. (1) FINANCIALS (7.8%) Ameriprise Financial, Inc. Bank of Montreal Shares Value BlackRock, Inc. $ Charles Schwab Corp. (The) Discover Financial Services Health Care REIT, Inc. JPMorgan Chase & Co. M&T Bank Corp. (1) Northern Trust Corp. PartnerRe Ltd. People’s United Financial, Inc. Prudential Financial, Inc. State Street Corp. U.S. Bancorp Wells Fargo & Co. HEALTH CARE (7.8%) Amgen, Inc. Becton, Dickinson & Co. Bristol-Myers Squibb Co. Coventry Health Care, Inc. Eli Lilly & Co. Gilead Sciences, Inc. * Johnson & Johnson Laboratory Corporation of America Holdings * Merck & Co., Inc. Novartis AG ADR Owens & Minor, Inc. Pfizer, Inc. Sanofi-Aventis ADR Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Watson Pharmaceuticals, Inc. * INDUSTRIALS (6.8%) Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. Cintas Corp. Emerson Electric Co. FedEx Corp. General Dynamics Corp. Illinois Tool Works, Inc. Lockheed Martin Corp. MSC Industrial Direct Co., Inc.
